Name: 87/384/EEC: Commission Decision of 30 June 1987 approving an Italian programme on the treatment and marketing of feed grains and green fodder pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  plant product
 Date Published: 1987-07-24

 Avis juridique important|31987D038487/384/EEC: Commission Decision of 30 June 1987 approving an Italian programme on the treatment and marketing of feed grains and green fodder pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 203 , 24/07/1987 P. 0049 - 0049*****COMMISSION DECISION of 30 June 1987 approving an Italian programme on the treatment and marketing of feed grains and green fodder pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (87/384/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas, on 18 December 1986, the Italian Government forwarded a programme dealing with the marketing of feed grains and green fodder; Whereas the aims of this programme are, for feed grains, the establishment of storage facilities incorporating the new technological advances and modernization of existing ones to the same standard and, for green fodder, the introduction of harvesting and conservation techniques, involving the use of silos and related modern methods of working, and of drying and dehydration facilities; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be attained in respect of the feed grain and green fodder sector in Italy; whereas the time allowed for implementation of the programme does not exceed the period specified in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the feed grain and the green fodder sector forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 18 December 1986 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.